ACCEPTED
                                                                           04-15-00350-CV
                                                               FOURTH COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                                                                    11/17/2015 11:10:38 AM
                                                                            KEITH HOTTLE
                                                                                    CLERK

                     No. 04-15-00350-CV

                                                           FILED IN
                 IN THE COURT OF APPEALS FOR THE    4th COURT OF APPEALS
                FOURTH COURT OF APPEALS DISTRICT     SAN ANTONIO, TEXAS
                       SAN ANTONIO, TEXAS          11/17/2015 11:10:38 AM
                          ______________              KEITH E. HOTTLE
                                                            Clerk
                         JACK RETTIG,
                          APPELLANT,

                               V.


RONALD E. BRUNO; CHRISTOPHER GARCIA; SERGIO LOPEZ; PATRICK G.
                 MENDOZA; TROY J. WILLIAMS,
                        APPELLEES.
                          ______________




                   NOTICE OF BANKRUPTCY


                     Lance H. “Luke” Beshara
                  Texas State Bar No. 24045492
                    lbeshara@pulmanlaw.com
                        Leslie Sara Hyman
                  Texas State Bar No. 00798274
                     lhyman@pulmanlaw.com
                        Brandon L. Grubbs
                  Texas State Bar No. 24072130
                     bgrubbs@pulmanlaw.com
                       PULMAN, CAPPUCCIO,
                  PULLEN, BENSON & JONES, LLP
                2161 N.W. Military Hwy., Suite 400
                    San Antonio, Texas 78213
                    (210) 222-9494 Telephone
                     (210) 892-1610 Facsimile
           ATTORNEYS FOR APPELLEE PATRICK G. MENDOZA
TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      Now comes Appellee Patrick G. Mendoza (“Mendoza”) and files this Notice of

Bankruptcy, and in support thereof would respectfully show the Court as follows:

      The bankrupt party’s name is Patrick G. Mendoza.

      The court in which the bankruptcy proceeding is pending is the United States

Bankruptcy Court for the Western District of Texas, San Antonio Division. The case has

been assigned to the Hon. Judge Craig A. Gargotta.

      The bankruptcy case is styled and numbered In re Patrick G. Mendoza and Gloria

C. Mendoza; Case No. 15-52801-cag.

      The bankruptcy case was filed on November 16, 2015.

      A copy of the docket sheet and petition is attached as proof of the bankruptcy.

                                                  Respectfully submitted,

                                                  PULMAN, CAPPUCCIO,
                                                    PULLEN, BENSON & JONES, LLP
                                                  300 Burnett Street, Suite 150
                                                  Fort Worth, Texas 76102
                                                  (817) 289-9494 Telephone
                                                  (817) 870-9852 Facsimile

                                            By:_/s/ Lance H. “Luke” Beshara____
                                               Lance H. “Luke” Beshara
                                               Texas State Bar No. 24045492
                                               lbeshara@pulmanlaw.com
                                               Leslie Sara Hyman
                                               Texas State Bar No. 00798274
                                               lhyman@pulmanlaw.com
                                               Brandon L. Grubbs
                                               Texas State Bar No. 24072130
                                               bgrubbs@pulmanlaw.com
                                            ATTORNEYS FOR PATRICK G. MENDOZA



                                          ̶ 2 ̶
                               CERTIFICATE OF SERVICE

      I certify that on the 17th day of November, 2015, the foregoing document was e-

filed with the Clerk of the Fourth Court of Appeals and was served by mail or by email or

e-service as indicated below, upon the following:

      Via Email or E-File Service:
      Audrey Mullert Vicknair
      LAW OFFICE OF AUDREY MULLERT VICKNAIR
      802 N. Carancahua, Suite 1350
      Corpus Christi, Texas 78401-0022

      Via Email or E-File Service:
      C.M. “Skip” Henkel III
      FRITZ, BYRNE, HEAD & FITZPATRICK, PLLC
      500 N. Shoreline, Suite 901
      Corpus Christi, Texas 78401

      Via Email or E-File Service:
      Jana K. Terry
      BECKSTEAD TERRY, PLLC
      9442 N. Capital of Texas Highway
      Arboretum Plaza One, Suite 500
      Austin, Texas 78759

      Via Email or E-File Service:
      Carlos Evaristo Flores
      PERSON, WHITWORTH, BORCHERS & MORALES, LLP
      602 E. Calton Road, 2nd Floor
      P.O. Drawer 6668
      Laredo, Texas 78042-6668

      Via USPS Mail:
      Ronald E. Bruno
      2838 Woodside Street
      Dallas, Texas 75204




                                           ̶ 3 ̶
Via Email or E-File Service:
Darrell W. Cook
DARRELL W. COOK & ASSOCIATES, P.C.
One Meadows Building
5005 Greenville Ave., Ste. 200
Dallas, Texas 75206

Via Email or E-File Service:
Ralph R. Perez
THE CAVADA LAW OFFICE
4646 Corona Street, Suite 165
Corpus Christi, Texas 78411

                                 /s/ Lance H. “Luke” Beshara
                                 Lance H. “Luke” Beshara




                                ̶ 4 ̶
11/17/2015                                                        U.S.B.C. Western District of Texas (LIVE)

                                                                          DEBTED, CREDCOUNJT, CREDCOUN, DEBTEDJT


                                                     U.S. Bankruptcy Court
                                              Western District of Texas (San Antonio)
                                               Bankruptcy Petition #: 15­52801­cag
                                                                                                              Date filed:  11/16/2015
 Assigned to: Judge Craig A. Gargotta                                                                      341 meeting:  12/15/2015
 Chapter 7                                                                          Deadline for objecting to discharge:  02/16/2016
 Voluntary
 Asset



 Debtor                                                                          represented by Ralph R. Perez 
 Patrick Mendoza, G                                                                             The Cavada Law Office 
 7534 Steeple Dr.                                                                               4646 Corona, Ste. 165 
 San Antonio, TX 78256                                                                          Corpus Christi, TX 78411 
 BEXAR­TX                                                                                       (361) 814­6500 
 SSN / ITIN: xxx­xx­0559                                                                        Fax : (361) 814­8618 
                                                                                                Email: ralph.perez@cavadalawoffice.com

 Debtor                                                                          represented by Ralph R. Perez 
 Gloria C. Mendoza                                                                              (See above for address)
 7534 Steeple Dr. 
 San Antonio, TX 78256 
 BEXAR­TX 
 SSN / ITIN: xxx­xx­4403

 Trustee                                                                                               
 Randolph N Osherow 
 342 W Woodlawn, Suite 100 
 San Antonio, TX 78212 
 (210) 738­3001


     Filing Date                          #                                                        Docket Text

                                                1            Voluntary Petition under Chapter 7 Without Schedules, Without
                                                (7 pgs)      Statements, (Filing Fee: $ 335) Filed By Patrick Mendoza G, Gloria
                                                             C. Mendoza. ­Declaration for Electronic Filing due by 11/23/2015
   11/16/2015                                                (Perez, Ralph)

                                                2            Meeting of Creditors & Notice of Appointment of Interim Trustee
                                                (2 pgs)      Randolph N Osherow, added to the case. with 341(a) meeting to be
                                                             held on 12/15/2015 at 11:00 AM at San Antonio Room 333.
https://ecf.txwb.uscourts.gov/cgi­bin/DktRpt.pl?827434711958691­L_1_0­1                                                                 1/2
11/17/2015                                                        U.S.B.C. Western District of Texas (LIVE)

   11/17/2015                                                Objections for Discharge due by 02/16/2016. (Admin, )




                                                            PACER Service Center
                                                                 Transaction Receipt
                                                                     11/17/2015 10:52:48
                                   PACER                                  Client
                                                    fl0508:2792575:0                  Mendoza/Rettig
                                   Login:                                 Code:
                                                                                    15­52801­cag Fil or Ent: filed
                                                                                    Doc From: 0 Doc To: 99999999
                                                                          Search
                                   Description: Docket Report                       Term: included Headers:
                                                                          Criteria:
                                                                                    included Format: html Page
                                                                                    counts for documents: included
                                   Billable
                                                    1                     Cost:       0.10
                                   Pages:




https://ecf.txwb.uscourts.gov/cgi­bin/DktRpt.pl?827434711958691­L_1_0­1                                              2/2
         15-52801-cag Doc#1 Filed 11/16/15 Entered 11/16/15 23:09:17 Main Document Pg 1 of 7
B1 (Official Form 1) (04/13)
                                                   United States Bankruptcy Court
                                                   WESTERN DISTRICT OF TEXAS                                                                                     Voluntary Petition
                                                       SAN ANTONIO DIVISION
Name of Debtor (if individual, enter Last, First, Middle):                                           Name of Joint Debtor (Spouse) (Last, First, Middle):
Mendoza, Patrick G.                                                                                  Mendoza, Gloria C.

All Other Names used by the Debtor in the last 8 years                                               All Other Names used by the Joint Debtor in the last 8 years
(include married, maiden, and trade names):                                                          (include married, maiden, and trade names):




Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN (if more               Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITIN)/Complete EIN (if more
than one, state all):     xxx-xx-0559                                                                than one, state all):     xxx-xx-4403
Street Address of Debtor (No. and Street, City, and State):                                          Street Address of Joint Debtor (No. and Street, City, and State):
7534 Steeple Dr.                                                                                     7534 Steeple Dr.
San Antonio, TX                                                                                      San Antonio, TX
                                                                          ZIP CODE                                                                                         ZIP CODE
                                                                            78256                                                                                           78256
County of Residence or of the Principal Place of Business:                                           County of Residence or of the Principal Place of Business:
Bexar                                                                                                Bexar
Mailing Address of Debtor (if different from street address):                                        Mailing Address of Joint Debtor (if different from street address):
7534 Steeple Dr.
San Antonio, TX
                                                                          ZIP CODE                                                                                         ZIP CODE
                                                                            78256
Location of Principal Assets of Business Debtor (if different from street address above):
                                                                                                                                                                           ZIP CODE


                         Type of Debtor                                         Nature of Business                                    Chapter of Bankruptcy Code Under Which
                      (Form of Organization)                                      (Check one box.)                                       the Petition is Filed (Check one box.)
                         (Check one box.)                                      Health Care Business                               Chapter 7
        Individual (includes Joint Debtors)                                    Single Asset Real Estate as defined                Chapter 9                 Chapter 15 Petition for Recognition
        See Exhibit D on page 2 of this form.                                  in 11 U.S.C. § 101(51B)                                                      of a Foreign Main Proceeding
                                                                                                                                  Chapter 11
        Corporation (includes LLC and LLP)                                     Railroad
                                                                                                                                  Chapter 12                Chapter 15 Petition for Recognition
                                                                               Stockbroker                                                                  of a Foreign Nonmain Proceeding
        Partnership                                                                                                               Chapter 13
                                                                               Commodity Broker
        Other (If debtor is not one of the above entities, check
        this box and state type of entity below.)                              Clearing Bank                                                         Nature of Debts
                                                                               Other                                                                 (Check one box.)
                        Chapter 15 Debtors                                          Tax-Exempt Entity                             Debts are primarily consumer             Debts are primarily
Country of debtor's center of main interests:                                     (Check box, if applicable.)                     debts, defined in 11 U.S.C.              business debts.
                                                                               Debtor is a tax-exempt organization                § 101(8) as "incurred by an
Each country in which a foreign proceeding by, regarding, or                   under title 26 of the United States                individual primarily for a
against debtor is pending:                                                     Code (the Internal Revenue Code).                  personal, family, or house-
                                                                                                                                  hold purpose."
                              Filing Fee (Check one box.)                                            Check one box:                     Chapter 11 Debtors
                                                                                                             Debtor is a small business debtor as defined by 11 U.S.C. § 101(51D).
        Full Filing Fee attached.
                                                                                                             Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51D).
        Filing Fee to be paid in installments (applicable to individuals only). Must attach          Check if:
        signed application for the court's consideration certifying that the debtor is                       Debtor's aggregate noncontigent liquidated debts (excluding debts owed to
        unable to pay fee except in installments. Rule 1006(b). See Official Form 3A.                        insiders or affiliates) are less than $2,490,925 (amount subject to adjustment
                                                                                                             on 4/01/16 and every three years thereafter).
        Filing Fee waiver requested (applicable to chapter 7 individuals only). Must                 Check all applicable boxes:
        attach signed application for the court's consideration. See Official Form 3B.                       A plan is being filed with this petition.
                                                                                                             Acceptances of the plan were solicited prepetition from one or more classes
                                                                                                             of creditors, in accordance with 11 U.S.C. § 1126(b).
 Statistical/Administrative Information                                                                                                                                THIS SPACE IS FOR
                                                                                                                                                                       COURT USE ONLY
      Debtor estimates that funds will be available for distribution to unsecured creditors.
      Debtor estimates that, after any exempt property is excluded and administrative expenses paid,
      there will be no funds available for distribution to unsecured creditors.
 Estimated Number of Creditors

 1-49        50-99        100-199        200-999         1,000-           5,001-           10,001-              25,001-           50,001-         Over
                                                         5,000            10,000           25,000               50,000            100,000         100,000
 Estimated Assets

 $0 to    $50,001 to $100,001 to $500,001                $1,000,001       $10,000,001      $50,000,001          $100,000,001      $500,000,001 More than
 $50,000 $100,000 $500,000       to $1 million           to $10 million   to $50 million   to $100 million      to $500 million   to $1 billion $1 billion
 Estimated Liabilities

 $0 to   $50,001 to $100,001 to $500,001                 $1,000,001       $10,000,001      $50,000,001          $100,000,001      $500,000,001 More than
 $50,000 $100,000 $500,000      to $1 million            to $10 million   to $50 million   to $100 million      to $500 million   to $1 billion $1 billion
Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2015 (Build 11.2.8.1, ID 1414500706)
        15-52801-cag Doc#1 Filed 11/16/15 Entered 11/16/15 23:09:17 Main Document Pg 2 of 7
B1 (Official Form 1) (04/13)                                                                                                                                                     Page 2
 Voluntary Petition                                                                         Name of Debtor(s):    Patrick G. Mendoza
                                                                                                                  Gloria C. Mendoza
 (This page must be completed and filed in every case.)
                           All Prior Bankruptcy Cases Filed Within Last 8 Years (If more than two, attach additional sheet.)
Location Where Filed:                                                                      Case Number:                                   Date Filed:
 None
Location Where Filed:                                                                      Case Number:                                   Date Filed:


        Pending Bankruptcy Case Filed by any Spouse, Partner or Affiliate of this Debtor                                     (If more than one, attach additional sheet.)
Name of Debtor:                                                                            Case Number:                                   Date Filed:


District:                                                                                  Relationship:                                  Judge:


                                         Exhibit A                                                                                 Exhibit B
 (To be completed if debtor is required to file periodic reports (e.g., forms 10K and                              (To be completed if debtor is an individual
 10Q) with the Securities and Exchange Commission pursuant to Section 13 or 15(d)                                  whose debts are primarily consumer debts.)
 of the Securities Exchange Act of 1934 and is requesting relief under chapter 11.)         I, the attorney for the petitioner named in the foregoing petition, declare that I have
                                                                                            informed the petitioner that [he or she] may proceed under chapter 7, 11, 12, or 13
                                                                                            of title 11, United States Code, and have explained the relief available under each
        Exhibit A is attached and made a part of this petition.                             such chapter. I further certify that I have delivered to the debtor the notice
                                                                                            required by 11 U.S.C. § 342(b).



                                                                                            X     /s/ Adelita Cavada                                                11/16/2015
                                                                                                 Adelita Cavada                                                        Date
                                                                                     Exhibit C
 Does the debtor own or have possession of any property that poses or is alleged to pose a threat of imminent and identifiable harm to public health or safety?
        Yes, and Exhibit C is attached and made a part of this petition.
        No.

                                                                                     Exhibit D
 (To be completed by every individual debtor. If a joint petition is filed, each spouse must complete and attach a separate Exhibit D.)
          Exhibit D, completed and signed by the debtor, is attached and made a part of this petition.

 If this is a joint petition:
              Exhibit D, also completed and signed by the joint debtor, is attached and made a part of this petition.

                                                                   Information Regarding the Debtor - Venue
                                                                          (Check any applicable box.)
        Debtor has been domiciled or has had a residence, principal place of business, or principal assets in this District for 180 days immediately
        preceding the date of this petition or for a longer part of such 180 days than in any other District.

        There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.

        Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United States in this District, or has no
        principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state court] in this District,
        or the interests of the parties will be served in regard to the relief sought in this District.

                                      Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                               (Check all applicable boxes.)
        Landlord has a judgment against the debtor for possession of debtor's residence. (If box checked, complete the following.)


                                                                                        (Name of landlord that obtained judgment)




                                                                                        (Address of landlord)
        Debtor claims that under applicable nonbankruptcy law, there are circumstances under which the debtor would be permitted to cure the entire
        monetary default that gave rise to the judgment for possession, after the judgment for possession was entered, and

        Debtor has included with this petition the deposit with the court of any rent that would become due during the 30-day period after the filing of the
        petition.

        Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(l)).
Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2015 (Build 11.2.8.1, ID 1414500706)
       15-52801-cag Doc#1 Filed 11/16/15 Entered 11/16/15 23:09:17 Main Document Pg 3 of 7
B1 (Official Form 1) (04/13)                                                                                                                                                       Page 3
 Voluntary Petition                                                                          Name of Debtor(s):     Patrick G. Mendoza
                                                                                                                    Gloria C. Mendoza
 (This page must be completed and filed in every case)
                                                                                        Signatures
             Signature(s) of Debtor(s) (Individual/Joint)                                                          Signature of a Foreign Representative
 I declare under penalty of perjury that the information provided in this petition is        I declare under penalty of perjury that the information provided in this petition is true
 true and correct.                                                                           and correct, that I am the foreign representative of a debtor in a foreign proceeding,
 [If petitioner is an individual whose debts are primarily consumer debts and has            and that I am authorized to file this petition.
 chosen to file under chapter 7] I am aware that I may proceed under chapter 7,
 11, 12 or 13 of title 11, United States Code, understand the relief available under
                                                                                             (Check only one box.)
 each such chapter, and choose to proceed under chapter 7.
 [If no attorney represents me and no bankruptcy petition preparer signs the                     I request relief in accordance with chapter 15 of title 11, United States Code.
 petition] I have obtained and read the notice required by 11 U.S.C. § 342(b).                   Certified copies of the documents required by 11 U.S.C. § 1515 are attached.

 I request relief in accordance with the chapter of title 11, United States Code,                Pursuant to 11 U.S.C. § 1511, I request relief in accordance with the chapter of
 specified in this petition.                                                                     title 11 specified in this petition. A certified copy of the order granting
                                                                                                 recognition of the foreign main proceeding is attached.


 X     /s/ Patrick G. Mendoza
      Patrick G. Mendoza
                                                                                             X
       /s/ Gloria C. Mendoza                                                                     (Signature of Foreign Representative)
 X    Gloria C. Mendoza

                                                                                                 (Printed Name of Foreign Representative)
     Telephone Number (If not represented by attorney)
     11/16/2015
     Date                                                                                        Date
                                Signature of Attorney*                                                  Signature of Non-Attorney Bankruptcy Petition Preparer
                                                                                             I declare under penalty of perjury that: (1) I am a bankruptcy petition preparer as
 X     /s/ Adelita Cavada                                                                    defined in 11 U.S.C. § 110; (2) I prepared this document for compensation and
      Adelita Cavada                                   Bar No. 24084882                      have provided the debtor with a copy of this document and the notices and
                                                                                             information required under 11 U.S.C. §§ 110(b), 110(h), and 342(b); and, (3) if rules
                                                                                             or guidelines have been promulgated pursuant to 11 U.S.C. § 110(h) setting a
 Cavada Law Office
                                                                                             maximum fee for services chargeable by bankruptcy petition preparers, I have
 4646 Corona, Ste. 165                                                                       given the debtor notice of the maximum amount before preparing any document
 Corpus Christi, Texas 78411                                                                 for filing for a debtor or accepting any fee from the debtor, as required in that
                                                                                             section. Official Form 19 is attached.


          (361) 814-6500
 Phone No.______________________        (361) 814-8618
                                 Fax No.______________________
                                                                                             Printed Name and title, if any, of Bankruptcy Petition Preparer
     11/16/2015
     Date
 *In a case in which § 707(b)(4)(D) applies, this signature also constitutes a               Social-Security number (If the bankruptcy petition preparer is not an individual,
 certification that the attorney has no knowledge after an inquiry that the                  state the Social-Security number of the officer, principal, responsible person or
 information in the schedules is incorrect.                                                  partner of the bankruptcy petition preparer.) (Required by 11 U.S.C. § 110.)


                Signature of Debtor (Corporation/Partnership)
 I declare under penalty of perjury that the information provided in this petition is
 true and correct, and that I have been authorized to file this petition on behalf of
 the debtor.
                                                                                             Address
 The debtor requests relief in accordance with the chapter of title 11, United States
 Code, specified in this petition.
                                                                                             X
                                                                                                 Date
 X                                                                                           Signature of bankruptcy petiton preparer or officer, principal, responsible person, or
                                                                                             partner whose Social-Security number is provided above.
     Signature of Authorized Individual
                                                                                             Names and Social-Security numbers of all other individuals who prepared or
                                                                                             assisted in preparing this document unless the bankruptcy petition preparer is not
     Printed Name of Authorized Individual                                                   an individual.



     Title of Authorized Individual                                                          If more than one person prepared this document, attach additional sheets
                                                                                             conforming to the appropriate official form for each person.

                                                                                             A bankruptcy petition preparer's failure to comply with the provisions of title 11
     Date                                                                                    and the Federal Rules of Bankruptcy Procedure may result in fines or
                                                                                             imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.


Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2015 (Build 11.2.8.1, ID 1414500706)
     15-52801-cag Doc#1 Filed 11/16/15 Entered 11/16/15 23:09:17 Main Document Pg 4 of 7
                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION
  IN RE:   Patrick G. Mendoza                                                       CASE NO
           Gloria C. Mendoza
                                                                                   CHAPTER     7

                                     VERIFICATION OF CREDITOR MATRIX


      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 11/16/2015                                          Signature    /s/ Patrick G. Mendoza
                                                                     Patrick G. Mendoza



Date 11/16/2015                                          Signature    /s/ Gloria C. Mendoza
                                                                     Gloria C. Mendoza
15-52801-cag Doc#1 Filed 11/16/15 Entered 11/16/15 23:09:17 Main Document Pg 5 of 7



                         Agri Accept
                         PO Box 14535
                         Des Moines, IA 50306



                         Amex
                         Correspondence
                         PO Box 981540
                         El Paso, TX 79998


                         Bby/cbna
                         Po Box 6497
                         Sioux Falls, SD 57117



                         Belfass FSS, LLC
                         c/o Marc Matthews
                         One Allen Center
                         500 Dallas St., Ste. 1300
                         Houston, Texas 77002

                         Capital One
                         Attn: Bankruptcy
                         PO Box 30285
                         Salt Lake City, UT 84130


                         Citibank / Sears
                         Citicorp Credit Services/Attn: Centraliz
                         PO Box 790040
                         Saint Louis, MO 63179


                         Compass Bank/BBVA Compass Bk
                         Attn: Bankruptcy
                         PO Box 10566
                         Birmingham, AL 35296


                         Compass Bank/BBVA Compass Bk
                         Attn:Bankruptcy
                         PO Box 10566
                         Birmingham, AL 35296


                         Compass Bk
                         Attn:Bankruptcy
                         PO Box 10566
                         Birmingham, AL 35296
15-52801-cag Doc#1 Filed 11/16/15 Entered 11/16/15 23:09:17 Main Document Pg 6 of 7



                         Ford Motor Credit
                         PO Box 62180
                         Colorado Springs, CO 80962



                         Green Bank
                         c/o D. Brent Wells
                         440 Louisiana, Ste 718
                         Houston, Texas 77002


                         IC Systems, Inc
                         444 Highway 96 East
                         PO Box 64378
                         St Paul, MN 55164


                         Jack Rettig
                         c/o Audrey Vicknair
                         802 N. Carancahua, Ste. 1350
                         Corpus Christi, Texas 78401


                         Mb Fin Svcs
                         36455 Corporate Dr
                         Farmington Hills, MI 48331



                         National City Mortgage/PNC Mtg
                         Attn: Bankruptcy Department
                         3232 Newmark Dr.
                         Miamisburg, OH 45342


                         Nationstar Mortgage LLC
                         Attn: Bankruptcy
                         350 Highland Dr
                         Lewisville, TX 75067


                         Nordstrom/td
                         Po Box 13589
                         Scottsdale, AZ 85267



                         Synchrony Bank/ JC Penneys
                         Attn: Bankrupty
                         PO Box 103104
                         Roswell, GA 30076
15-52801-cag Doc#1 Filed 11/16/15 Entered 11/16/15 23:09:17 Main Document Pg 7 of 7



                         Synchrony Bank/TJX
                         Attn: Bankruptcy
                         PO Box 103104
                         Roswell, GA 30076


                         Toyota Motor Credit Co
                         14100 San Pedro Ave Ste
                         San Antonio, TX 78232
    15-52801-cag Doc#2 Filed 11/17/15 Entered 11/17/15 00:30:07 Ch 7 First Mtg-Ind/JntDB
                                      No-As Pg 1 of 2
B9A (Official Form 9A) (Chapter 7 Individual or Joint Debtor No Asset Case) (12/12)                             Case Number 15−52801−cag

UNITED STATES BANKRUPTCY COURT
                                                    Western District of Texas
  Order Combined With Notice of Chapter 7 Bankruptcy Case, Meeting of
                       Creditors, & Deadlines
       A chapter 7 bankruptcy case concerning the debtor(s) listed below was filed on 11/16/15 .

You may be a creditor of the debtor. This notice lists important deadlines. You may want to consult an attorney to protect your rights.
All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below. NOTE: The staff of the
bankruptcy clerk's office cannot give legal advice.
 Creditors −− Do not file this notice in connection with any proof of claim you submit to the court.
                               See Reverse Side For Important Explanations.
Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
Patrick Mendoza G                                                       Gloria C. Mendoza
7534 Steeple Dr.                                                        7534 Steeple Dr.
San Antonio, TX 78256                                                   San Antonio, TX 78256
Case Number:                                                            Last four digits of Social Security or Individual Taxpayer ID (ITIN)
15−52801−cag                                                            No(s)./Complete EIN:
                                                                        xxx−xx−0559
                                                                        xxx−xx−4403
Attorney for Debtor(s) (name and address):                              Bankruptcy Trustee Appointed By U.S. Trustee On 11/17/2015
Ralph R. Perez                                                          (name and address) :
The Cavada Law Office                                                   Randolph N Osherow
4646 Corona, Ste. 165                                                   342 W Woodlawn, Suite 100
Corpus Christi, TX 78411                                                San Antonio, TX 78212
Telephone number: (361) 814−6500                                        Telephone number: (210) 738−3001

                                                   Meeting of Creditors:
Date:     December 15, 2015                                     Time:      11:00 AM
Location: San Antonio Room 333, U.S. Post Office Bldg., 615 E. Houston St., San Antonio, TX 78205

                         Presumption of Abuse under 11 U.S.C. § 707(b)
                                                See "Presumption of Abuse" on reverse side.
The presumption of abuse does not arise.

                                                             Deadlines:
                            Papers must be received by the bankruptcy clerk's office by the following deadlines:

                      Deadline to Object to Debtor's Discharge or to Challenge Dischargeability of Certain Debts:
                                                                2/16/16

                                                    Deadline to Object to Exemptions:
                                       Thirty (30) days after the conclusion of the meeting of creditors.

                                Creditors May Not Take Certain Actions:
In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against the debtor and the
debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although the debtor can request the
court to extend or impose a stay. If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.
                    Please Do Not File a Proof of Claim Unless You Receive a Notice To Do So.
                                        Creditor with a Foreign Address
A creditor to whom this notice is sent at a foreign address should read the information under "Do Not File a Proof of Claim at This Time"
on the reverse side.
Address of the Bankruptcy Clerk's Office:                                                        For the Court:
United States Bankruptcy Court                                          Clerk of the Bankruptcy Court:
615 E. HOUSTON STREET, ROOM 597                                         Yvette M. Taylor
SAN ANTONIO, TX 78205
      Telephone number: (210) 472−6720
Hours Open: Monday − Friday         8:00 AM − 4:00 PM                   Date:     11/17/15
    15-52801-cag Doc#2 Filed 11/17/15 Entered 11/17/15 00:30:07 Ch 7 First Mtg-Ind/JntDB
                                      No-As Pg 2 of 2
                                                        EXPLANATIONS                                          B9A (Official Form 9A) (12/12)

Filing of Chapter 7    A bankruptcy case under chapter 7 of the Bankruptcy Code (title 11, United States Code) has been filed in this court
Bankruptcy Case        by or against the debtor(s) listed on the front side, and an order for relief has been entered.

Legal Advice           The staff of the bankruptcy clerk's office cannot give legal advice. Consult a lawyer to determine your rights in this
                       case.

Creditors Generally Prohibited collection actions are listed in Bankruptcy Code §362. Common examples of prohibited actions include
May Not Take        contacting the debtor by telephone, mail or otherwise to demand repayment; taking actions to collect money or
Certain Actions     obtain property from the debtor; repossessing the debtor's property; starting or continuing lawsuits or foreclosures;
                    and garnishing or deducting from the debtor's wages. Under certain circumstances, the stay may be limited to 30
                    days or not exist at all, although the debtor can request the court to extend or impose a stay.

Presumption of         If the presumption of abuse arises, creditors may have the right to file a motion to dismiss the case under §707(b) of
Abuse                  the Bankruptcy Code. The debtor may rebut the presumption by showing special circumstances.

Meeting of Creditors A meeting of creditors is scheduled for the date, time and location listed on the front side. The debtor (both spouses
                     in a joint case) must be present at the meeting to be questioned under oath by the trustee and by creditors. Creditors
                     are welcome to attend, but are not required to do so. At the meeting, the creditors may elect a trustee other than the
                     one named on this notice, examine the debtor, and transact such other business as may properly come before the
                     meeting. The meeting may be continued and concluded at a later date specified in a notice filed with the court.
                     FAILURE OF THE DEBTOR OR HIS ATTORNEY TO APPEAR AT THE SECTION 341(a) MEETING
                     OR TO TIMELY FILE SCHEDULES AND STATEMENT OF AFFAIRS MAY RESULT IN DISMISSAL,
                     DENIAL OF THE DEBTOR'S DISCHARGE, OR OTHER APPROPRIATE RELIEF.

Reaffirmation          File all reaffirmation agreements with the Bankruptcy Clerk prior to the Objections to Discharge deadline.
Agreements             Reaffirmation Agreements may be scheduled for hearing.

Do Not File a Proof    There does not appear to be any property available to the trustee to pay creditors. You therefore should not file a
of Claim at This       proof of claim at this time. If it later appears that assets are available to pay creditors, you will be sent another notice
Time                   telling you that you may file a proof of claim, and telling you the deadline for filing your proof of claim. If this
                       notice is mailed to a creditor at a foreign address, the creditor may file a motion requesting the court to extend the
                       deadline.
                       Do not include this notice with any filing you make with the court.

Discharge of Debts     The debtor is seeking a discharge of most debts, which may include your debt. A discharge means that you may
                       never try to collect the debt from the debtor. If you believe that the debtor is not entitled to receive a discharge under
                       Bankruptcy Code §727(a) or that a debt owed to you is not dischargeable under Bankruptcy Code §523(a)(2), (4), or
                       (6), you must file a complaint −− or a motion if you assert the discharge should be denied under §727(a)(8) or (a)(9)
                       −−in the bankruptcy clerk's office by the "Deadline to Object to Debtor's Discharge or to Challenge the
                       Dischargeability of Certain Debts" listed on the front of this form. The bankruptcy clerk's office must receive the
                       complaint or motion and any required filing fee by that deadline.

Exempt Property        The debtor is permitted by law to keep certain property as exempt. Exempt property will not be sold and distributed
                       to creditors. The debtor must file a list of all property claimed as exempt. You may inspect that list at the bankruptcy
                       clerk's office. If you believe that an exemption claimed by the debtor is not authorized by law, you may file an
                       objection to that exemption. The bankruptcy clerk's office must receive the objection by the "Deadline to Object to
                       Exemptions" listed on the front side.

Bankruptcy Clerk's     Any paper that you file in this bankruptcy case should be filed at the bankruptcy clerk's office at the address listed
Office                 on the front side. Registered electronic users should file through our Case Management/Electronic Case Files
                       (CM/ECF) Internet site (https://ecf.txwb.uscourts.gov/). You may inspect all papers filed, including the list of the
                       debtor's property and debts and the list of the property claimed as exempt, at the bankruptcy clerk's office or via the
                       Internet if you have a CM/ECF PACER subscription.

Creditor with a        Consult a lawyer familiar with United States bankruptcy law if you have any questions regarding your rights in this
Foreign Address        case.
                 −− Refer to Other Side for Important Deadlines and Notices −−